Citation Nr: 1421163	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-17 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for broken teeth, claimed as secondary to temporomandibular joint dysfunction (TMJ).

2.  Whether new and material evidence has been received to reopen a claim of service connection for gout, claimed as secondary to service-connected right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for torn rotator cuff of the left shoulder, to include as secondary to cervical spine disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for obstructive sleep apnea (OSA).

5.  Whether new and material evidence has been received to reopen a claim of service connection for temporomandibular joint dysfunction (TMJ).

6.  Whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C.A. § 1151 for a lumbosacral spine disability.

7.  Entitlement to a rating in excess of 30 percent for postoperative cervical disc disease with arthritis and spinal stenosis.

8.  Entitlement to a rating in excess of 30 percent for depressive disorder prior to April 20, 2011.

9.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae (also claimed as dermatophytosis and facial scars).

10.  Entitlement to increases in the ratings for right knee degenerative joint disease (DJD), currently assigned "staged" ratings of 10 percent prior to June 2, 2009, and 30 percent from August 1, 2010.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 20, 2011.

12.  Whether there was clear and unmistakable error (CUE) in a February 1973 rating decision in that it denied service connection for pseudofolliculitis barbae (for the purpose of establishing entitlement to an effective date earlier than May 17, 2004, for the grant of service connection for pseudofolliculitis barbae).


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to July 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from multiple rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had requested a Board hearing.  In a statement received in October 2013 his attorney stated that the Veteran "wishes to waive a BVA board hearing and wishes to proceed with a paper review."

The issues of entitlement to increased ratings for depressive disorder, cervical spine disability, pseudofolliculitis barbae, and right knee degenerative joint disease as well as the petitions to reopen previously denied claims of service connection for gout and for torn rotator cuff of the left shoulder are before the Board on appeal from a March 2008 rating decision.  During the course of this appeal, a June 2013 rating decision awarded a 100 percent rating for depressive disorder (increased from 30 percent), effective from April 20, 2011; the claim for an increased rating for depressive disorder for the period prior to April 20, 2011 remains on appeal.  Also during the course of this appeal, a March 2010 rating decision awarded a temporary 100 percent rating for right knee disability during a period of convalescence from June 2, 2009 to August 1, 2010, with a 30 (increased from 10) percent rating assigned from August 1, 2010; the claim for increased ratings for right knee DJD prior to June 2, 2009 and from August 1, 2010 remains on appeal.

The issue of whether there was CUE in a February 1973 rating decision denying service connection for pseudofolliculitis barbae (for the purpose of establishing entitlement to an effective date earlier than May 17, 2004, for the grant of service connection for pseudofolliculitis barbae) is before the Board on appeal from a March 2010 rating decision.

The issue of service connection for broken teeth, the petitions to reopen previously denied claims of service connection for OSA and TMJ, the petition to reopen the previously denied claim for compensation under 38 U.S.C.A. § 1151 for lumbosacral spine disability, and the issue of entitlement to a TDIU rating prior to April 2011 are before the Board on appeal from an August 2009 rating decision.
The lumbosacral spine issue was originally characterized in the rating decision and in the March 2010 statement of the case (SOC) as a claim for service connection.  However, the RO reviewed the Veteran's actual contentions along with the pertinent history to determine the correct characterization of the claim actually being pursued by the Veteran.  A September 2013 supplemental SOC (SSOC) recharacterized the issue as involving a claim for compensation under 38 U.S.C.A. § 1151 rather than a claim for service connection.  Because the RO revised the prior mischaracterization in an SSOC to reflect the claim actually advanced by the Veteran throughout the appeal, and because he clearly seeks compensation for lumbosacral disability under 38 U.S.C.A. § 1151 based on postservice VA medical treatment and is not alleging that the disability is due to service or a service-connected disability, the Board has characterized the issue as stated.  

Some confusion appears to have arisen in the communications between the RO and the Veteran (and his attorney) and from the RO's adjudication of some of the issues on appeal.  Throughout, the RO has adjudicated the left shoulder torn rotator cuff, OSA, TMJ, and broken teeth claims as for compensation for service-connected disability.  However, review of the contentions by the Veteran and his attorney found he claims each of these disabilities resulted from postservice VA medical treatment or is secondary to a disability that resulted from VA treatment.  A claim for compensation for disability resulting from VA medical treatment is properly characterized as a claim for compensation under 38 U.S.C.A. § 1151.  Although the Veteran actually seeks compensation for these disabilities under 38 U.S.C.A. § 1151, the RO has adjudicated these claims strictly as service connection claims (in the rating decisions, SOCs, and SSOCs).  As there has been no agency of original jurisdiction (AOJ) adjudication of these issue under 38 U.S.C.A. § 1151, the Board cannot find that these issues are properly on appeal before the Board as claims under 38 U.S.C.A. § 1151.  (In contrast to the lumbosacral spine disability issue, which was originally characterized as a service connection issue but was recharacterized as a claim under 38 U.S.C.A. § 1151 in the September 2013 SSOC.)  Claims of service connection for these disabilities were developed for appellate review and certified to the Board.  Given the separate and distinct legal criteria governing service connection and Section 1151 claims, the Board will address the service connection claims on appeal in the decision.   
The claims for compensation under 38 U.S.C.A. § 1151 (to include as secondary to disability compensable under 38 U.S.C.A. § 1151) for left shoulder torn rotator cuff, OSA, TMJ, and broken teeth are referred to the AOJ for appropriate action.  The Veteran is advised that these claims are not before the Board at this time, and will be before the Board only if he timely files a notice of disagreement with an AOJ denial of such claims and a timely substantive appeal after an SOC is issued.

The Board notes the request of the Veteran's attorney, most recently expressed in a November 2013 letter, "that the Board of Veterans Appeals reviews [the Veteran]'s claim for CUE concerning an effective earlier date [sic] for his cervical spine injury."  The attorney asserts that "[t]his claim is not on appeal.  Instead, it is a claim for a CUE."  This assertion was originally made in a December 2012 brief by the attorney stating that the Veteran "waives his right to have the clear and unmistakable error claim addressed by the RO and asks the BVA to exercise original jurisdiction over this claim."  In June 2013, the RO correctly notified the Veteran and his attorney that the CUE claim was not on appeal; the November 2013 response from the  attorney insisted such claim should be reviewed by the Board despite not being on appeal.

Despite the assertions of the Veteran's attorney to the contrary, the Board is an appellate body with no authority to take original jurisdiction over an issue not adjudicated by the AOJ, and cannot review in the first instance the request for revision of an RO decision based on CUE.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (the jurisdiction of the Board is limited to deciding questions in "appeals" of decisions by the VA).  [A specific and narrow statutory provision authorizes revision of a prior Board (and not an RO) decision based on CUE by the Board on its own motion or upon request of a claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.]  No such authority exists with respect to a request for revision of an RO decision based on CUE.  The Board lacks jurisdiction over any theory of CUE in a rating decision that has not been adjudicated by the RO in the first instance.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  The Veteran's attorney, in both the December 2012 brief and the November 2013 follow-up, cites Andre as "holding that veteran may file a clear and unmistakable error claim with the BVA based upon an RO's final decision, but that such claim may not be appealed directly to the Court of Appeals for Veterans Claims without first being subject to a final decision from the BVA."  The Board finds that the cited case provides no support for the attorney's assertion that the Board may take jurisdiction over this matter at the Veteran's request (nor is there any other caselaw or legal provision that confers such jurisdiction upon the Board).  

The assertion of CUE in a September 2002 RO decision has not yet been addressed by the AOJ, and the Board does not have jurisdiction to address such claim.  This issue is referred to the AOJ for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of whether new and material evidence has been received to reopen claims of service connection for a left shoulder torn rotator cuff and TMJ and for compensation under 38 U.S.C.A. § 1151 for a lumbosacral spine disability; service connection for broken teeth and gout; entitlement to increased ratings for a cervical spine disability, depressive disorder, pseudofolliculitis barbae, and a right knee disability; and entitlement to a TDIU rating prior to April 20, 2011, are being REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed February 1973 rating decision denied the Veteran service connection for pseudofolliculitis barbae; the decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

2.  An unappealed March 2005 rating decision denied the Veteran service connection for gout essentially on the basis that such disability was not related to his military service.

3.  Evidence received since the March 2005 rating decision includes August 2005 testimony leading to a grant of service connection for a right knee disability and medical treatise evidence suggesting that the Veteran's right lower extremity gout may be etiologically linked to the service-connected right knee disability; relates to an unestablished fact necessary to substantiate the claim of service connection for gout; and raises a reasonable possibility of substantiating such claim.

4.  An unappealed March 2005 rating decision denied the Veteran service connection for OSA based essentially on a finding that such disability was not related to his military service.

5.  Evidence received since the March 2005 decision does not tend to show that the Veteran's OSA is causally related to his military service; does not relate to an unestablished fact necessary to substantiate the claim for service connection for OSA; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  There was no CUE in the February 1973 rating decision that denied service connection for pseudofolliculitis barbae, and revision of the effective date for the award of service connection for pseudofolliculitis based on an allegation of CUE in the February 1973 rating decision is not warranted.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

2.  New and material evidence has been received, and the claim for service connection for gout may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156 (2013).

3.  New and material evidence has not been received, and the claim for service connection for OSA may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the allegation of CUE in the February 1973 RO rating decision, VCAA notice is not required because the issue presented is a claim for revision of a prior final RO decision on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).  Regarding the petition to reopen a claim of service connection for gout, inasmuch as this decision grants the benefit sought (reopens the claim), there is no reason to belabor the impact of the VCAA.  Any notice or duty to assist omission is harmless.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Regarding the petition to reopen a claim of service connection for OSA, the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A letter in October 2008 explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing: it provided Kent - compliant notice and also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  With regard specifically to the sleep apnea issue, the appellant has not identified any evidence that remains outstanding.  To the extent that the Veteran's representative has identified medical evidence not yet associated with the claims-file, such records are indicated to be pertinent to other issues and the Board is remanding those issues for action to ensure a complete record; no cited outstanding evidence is alleged to be pertinent to the OSA issue decided below.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
Whether there was CUE in a February 1973 rating decision that denied service connection for pseudofolliculitis barbae

A February 1973 RO rating decision denied the Veteran's claim for service connection for pseudofolliculitis barbae.  The February 1973 rating decision discussed that the Veteran's service induction examination showed no disabilities, that the Veteran was seen for a rash of the face with a diagnosis of severe pseudofolliculitis barbae in April 1971 (just three months after induction), that intermittent treatment continued until the Veteran was eventually placed on physical profile and allowed to grow a neatly trimmed beard, and that pseudofolliculitis barbae was noted on the Veteran's June 1972 discharge examination.  The February 1973 rating decision reasoned that: "[t]he evidence shows the veteran first reported for a severe case of pseudofolliculitis barbae just three months after induction.  Even though no skin disease is shown at time of induction it is the decision of the Board that the pseudofolliculitis is a constitutional or developmental abnormality which existed prior to service with no aggravation shown."  The February 1973 decision cited that as a "[c]onstitutional or developmental abnormality," the diagnosed pseudofolliculitis barbae was "not a disability under the law."

An unappealed rating decision is final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C.A. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

As a threshold matter, the Board finds the arguments advanced by the Veteran and his attorney to allege CUE have been conveyed with the requisite specificity and, will therefore, adjudicate the merits of the claim.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to a pleading deficiency, and the denial of a CUE on the merits).  In this regard, a December 2012 brief presents the Veteran's argument that "[t]he RO made a clear and unmistakable error when it found that [the Veteran]'s PFB was a congenital defect and that it was not aggravated by service."  The December 2012 brief alleges that "[t]he 1973 Regional Office misapplied the law as it existed at the time, both by failing to present medical evidence to show that [the Veteran]'s condition was a congenital defect and by failing to present clear and convincing evidence that [the Veteran]'s skin condition existed prior to his service."

The Veteran does not dispute that constitutional or developmental abnormalities were not disabilities under the law at the time of the February 1973 rating decision.  Rather, the Veteran's argument is that CUE was committed by the February 1973 rating decision in the manner by which it concluded that the Veteran's pseudofolliculitis barbae was a constitutional or development abnormality.  The Veteran also argues that CUE was committed by the February 1973 RO rating decision in the manner by which it concluded that any pre-existing pseudofolliculitis barbae was not aggravated during service.

The Board has reviewed the evidence of record and the law extant at the time of the February 1973 rating decision, and for the following reasons concludes that there was no CUE in that decision.
To the extent that the Veteran argues that the evidence of record at the time of the February 1973 RO rating decision pertaining to the Veteran's pseudofolliculitis barbae was insufficient to properly support a finding that pseudofolliculitis barbae was a "constitutional or developmental abnormality," this is simply an allegation that the rating board improperly weighed and evaluated the evidence, which may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.

To the extent that the Veteran argues that the February 1973 rating decision "provided no evidence for why [the Veteran]'s skin condition was considered to be a 'developmental abnormality' or why it could be classified as an uncompensable congenital defect," the Board finds that the argument overlooks the significant fact that the February 1973 rating decision was appropriately (for that time) prepared by a panel of rating specialists that included a medical doctor making the pertinent medical determinations.  At the time of the February 1973 rating decision, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the rating board participated in the February 1973 determination and, as a signatory to the determination, affirmed his agreement with the finding that the Veteran's diagnosis of pseudofolliculitis barbae was a constitutional or developmental abnormality.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision relying on its own medical judgment); see also MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010).  To the extent the February 1973 determination is alleged to be unsupported by medical evidence of record, the Board finds that the rating board apparently relied on the medical judgment of the medical member in deciding the claim.  Thus, CUE is not shown on this basis.

The Veteran further argues that "[o]nce a veteran's claimed disability is found not to be a congenital defect, the VA must presume that the veteran was in a sound condition when he entered the service, except for conditions that were noted on the Veteran's entrance exam."  However, as the Board finds that there was no CUE in the February 1973 RO determination that the Veteran's claimed pseudofolliculitis barbae was a congenital defect, there is no need to discuss questions of the application of the presumption of soundness that would arise only if the disability were not deemed congenital.

Even if, arguably, the February 1973 RO decision does not reflect extensive consideration and analysis of the evidence or applicable regulations, to include presumptions of soundness and aggravation, no basis for a finding of CUE is thus presented.  RO determinations were not required to include the reasons for denying a claim prior to February 1, 1990.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66 (1989); see also Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  The Veteran and his attorney do not contend that all evidence of record was not considered by the rating board or identify any reasonable basis to conclude that all relevant laws and regulations were not properly considered and applied, nor is such reasonably reflected by the evidence of record.  Absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  See Dolan; see also Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

Based on the evidence, it cannot be found that the February 1973 rating decision's denial of service connection for pseudofolliculitis barbae claim was undebatably incorrect.  The RO considered the correct facts and correctly applied the pertinent law and regulations then in effect.  Any disagreement about how the facts were weighed or evaluated (in the RO's finding that pseudofolliculitis barbae was a constitutional or developmental defect not aggravated by service) does not constitute a factual or legal basis for a CUE claim.

The Veteran cites that substantially the same facts and evidence as were of record at the time of the February 1973 RO denial were interpreted in a subsequent rating decision as sufficient to award service connection for pseudofolliculitis barbae.  He argues that the evidence was never sufficiently against his claim to support a proper denial, but such an argument is clearly a disagreement over how the facts were weighed or evaluated in February 1973, and does not constitute a factual or legal basis for a CUE claim.  The February 1973 rating decision to deny service connection for pseudofolliculitis barbae is supportable; it cannot be said that reasonable minds could only conclude that the February 1973 determination was in error, particularly as the only competent medical indication addressing the pertinent question was the VA rating specialist medical doctor's determination that pseudofolliculitis barbae was a constitutional or developmental abnormality.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The Board finds that there is no undebatable error in the February 1973 adjudication of the claim for service connection for pseudofolliculitis barbae.

Considering the pleadings of CUE, for the reasons articulated, the RO did not misapply the law in its rating decision of February 1973, and the decision did not contain CUE of law or fact.

To the extent that the RO's phrasing of this issue may be read to suggest that the matter includes a claim for revision of the effective date of service connection for pseudofolliculitis barbae on a basis other than CUE, the Board notes that this case does not arise from an appeal of the initial assignment of that effective date and no basis for revision other than CUE may be considered.  Governing law does not permit a "freestanding" earlier effective date claim.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).

Petitions to Reopen Previously Denied Claims with New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disability, there must be evidence of: (1) a current disability; (2) f incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1)  a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In Vargas-Gonzales v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.
Petition to Reopen - Service Connection for Gout

After previously denying the petition to reopen the gout service connection claim, the RO appears to have considered the claim reopened, most recently in a September 2013 SSOC.  At any rate, regardless of whether the RO found new and material evidence to reopen the gout claim, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A March 2005 rating decision denied the Veteran service connection for gout, finding in essence that such disability was shown, but was not shown to have manifested in, or to be otherwise related to, his service.  He was notified of the decision and of his appellate rights in April 2005, and did not appeal it.

The evidence of record in March 2005 included the Veteran's STRs, which document specific injuries and symptomatology for particular joints (including in connection with the service-connected right knee disability), but do not show the onset of gout during service.  The evidence of record in March 2005 also included post-service medical records establishing a diagnosis of gout (including in the December 2000 VA medical report cited by the March 2005 RO rating decision and confirmed by numerous subsequent VA treatment records.

Evidence received subsequent to the March 2005 rating decision includes, most significantly, the Veteran's testimony at an August 2005 informal conference that led to a December 2005 RO grant of service connection for right knee DJD based on trauma in service trauma and internet medical treatise material cited in a December 2012 brief by the Veteran's attorney.  The Board's review of the cited medical treatise information pertaining to gout found that these materials do indicate that gout is more likely to develop around joints that were previously injured.  The associated contention of the Veteran, as presented in the December 2012 brief, is that his gout affecting his right lower extremity may be secondary to his now service-connected right knee disability.

Notably, service connection for a right knee disability was not in effect at the time of the March 2005 denial of service connection for gout; therefore, adjudication of the gout claim in March 2005 could encompass consideration of the claim as secondary to a service-connected right knee disability.

As the March 2005 rating decision which denied service connection for gout was based essentially on finding that such disability was not manifested in, or related to, the Veteran's military service (implicitly including a finding that gout was not related to service on a secondary basis via nexus to a service-connected disability), for evidence to be found new and material, it must be evidence not of record in March 2005 that addresses such a finding.  The Board finds that the August 2005 testimony leading to a grant of service connection for right knee disability as residual of in-service trauma (as discussed in the December 2005 rating decision) and the internet medical treatise evidence cited in the December 2012 brief may reasonably be viewed as new evidence.  This additional evidence tends to relate the Veteran's gout to his service, albeit indirectly, by indicating that joint injury may cause increased risk of developing gout near an injured joint and that the Veteran's right knee trauma in service has resulted in a service-connected chronic right knee disability.  In the context of the Veteran having established service connection for a right knee disability after the March 2005 prior final denial of service connection for gout, the Board finds that the new evidence submitted after March 2005 specifically addresses the unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.")  Thus, the additional evidence received is both new and material, and the claim for service connection for gout may be reopened.

Petition to Reopen - Service Connection for Obstructive Sleep Apnea

After previously denying the petition to reopen the sleep apnea service connection claim, the RO appears to have considered the claim reopened, most recently in a September 2013 SSOC, without explanation ("The claim for service connection for obstructive sleep apnea is considered reopened").  At any rate, regardless of whether the RO found new and material evidence to reopen the sleep apnea claim, the Board is not bound by such a determination and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A March 2005 rating decision denied the Veteran service connection for obstructive sleep apnea, finding in essence that such disability was shown, but was not shown to have manifested in, or to be otherwise related to, his service.  He was notified of the decision and of his appellate rights in April 2005, and did not appeal it.

The evidence of record in March 2005 included the Veteran's STRs which do not show onset of sleep apnea during service.  The evidence of record in March 2005 also included post-service medical records establishing a diagnosis of sleep apnea (including in the August 2004 VA medical report cited by the March 2005 rating decision).  Evidence received since the March 2005 rating decision, with regard to sleep apnea, essentially features statements and citation of medical treatise suggesting that the Veteran's sleep apnea may be etiologically linked to his cervical spine disability, for which disability compensation has been established under 38 U.S.C.A. § 1151.  The December 2012 brief asserts that the Veteran "believes that his sleep apnea is the result of, or was aggravated by, his ... cervical spine condition."  The brief cites a medical treatise available at the internet website of the National Institutes of Health as indicating "research suggests that 'complications of cervical spine surgery' can cause central sleep apnea."  The brief presents the Veteran's testimony that he experienced no symptoms of sleep apnea prior to the 1991 injury to his cervical spine which led to cervical spine surgery and which served as the basis for the award of disability compensation for cervical spine disability under 38 U.S.C.A. § 1151.  No evidence received since the March 2005 RO decision indicates causation or aggravation of sleep apnea during active service; indeed, the December 2012 brief presents the Veteran's assertion that he did not believe he experienced sleep apnea prior to 1991.

The Board recognizes that the Veteran's appears to seek compensation for sleep apnea on the basis that it is a consequence of VA treatment rather than being incurred or aggravated in military service.  Such a claim is not a claim for service connection, but is rather a claim for compensation under 38 U.S.C.A. § 1151.  As discussed in the Introduction above, the Board is referring a claim for compensation for sleep apnea under Section 1151 for initial adjudication by the AOJ and such claim is not on appeal at this time.

The sleep apnea issue that is formally on appeal, a petition to reopen a claim of service connection for OSA, cannot be granted without new and material evidence received.  Evidence that may support a claim for benefits under 38 U.S.C.A. § 1151, but which does not address an unestablished fact pertinent to the service connection claim, cannot be new and material evidence sufficient to reopen the service connection claim.  Because service connection for OSA was previously denied based essentially on a finding that it was not shown to have had onset during service, for evidence to be new and material it would have to be evidence not previously of record that relates to that unestablished element of service connection, i.e., it would have to tend to show that that the Veteran's sleep apnea began in, or is otherwise etiologically linked to, his service.  None of the newly submitted evidence addresses this unestablished fact; therefore, none of the newly submitted evidence is material.  New evidence indicating that the Veteran has had sleep apnea is not material because that fact was previously established and is not in dispute.

New statements from the Veteran reflecting his belief that his sleep apnea is a consequence of post-service VA treatment are not material to the service connection claim because they do not tend to relate the sleep apnea to his service, and do not address an unestablished fact necessary to substantiate the service connection claim.

In summary, no additional evidence has been received that provides new information and relates to the unestablished fact necessary to substantiate the Veteran's claim of service connection for sleep apnea.  No evidence submitted since the March 2005 RO decision is new evidence that tends to relate the Veteran's sleep apnea to his service or raise a reasonable possibility of substantiating the service connection claim.  Therefore the evidence received since the March 2005 RO decision is not new and material, and the claim of service connection for sleep apnea may not be reopened.


ORDER

The appeal to establish CUE in a February 1973 rating decision which denied service connection for pseudofolliculitis barbae is denied.

The appeal to reopen a claim of service connection for gout is granted.

The appeal to reopen a claim of service connection for OSA is denied.


REMAND

The Board finds that proper adjudication of several of the issues on appeal is not possible based on the record as it currently stands, and that additional development of the evidentiary record is necessary; VA's duty to assist mandated under the VCAA has not been met.  VA's duty to assist includes making reasonable attempts to secure and obtain private medical records, including where involving petitions to reopen previously denied claims.  See 38 C.F.R. §§ 3.159(c)(1).

Outstanding Medical Evidence Relevant to Joint-Related Issues

In December 2012, the Veteran's attorney submitted a substantial brief presenting argument pertaining to a number of issues on appeal.  This brief contained extensive citation to documents, including pertinent medical evidence, described as being presented in several attachments.  The brief also contained an index identifying each of the numerous reported attachments.  However, the record does not contain the cited attachments.  Subsequent to December 2012, the Veteran's attorney submitted another copy of the same brief, but this copy was expressly submitted without accompanying attachments.  Some of the documents identified as having been intended to be included amongst the missing attachments are otherwise contained in the claims-file, but a number of the cited documents are not.

Among the medical evidence discussed and cited in the December 2012 brief is a December 2010 private medical report from Dr. Carter said to show "ankylosis of the entire cervical spine" in support of the Veteran's claim for an increased rating for his service-connected cervical spine disability.  This December 2010 report is not in the record (although other earlier medical reports from Dr. Carter are in the record).  Earlier medical reports from Dr. Carter pertain to treatment of other joints (including the knees and left shoulder) and the December 2012 brief further indicates that the office of Drs. Carter and Waller has evaluated/treated the Veteran's cervical spine disability, indicating that the scope of Dr. Carter's treatment of the Veteran is sufficiently broad as to be potentially pertinent to several of the joint disability issues on appeal.  As the Board is now on notice that there are outstanding records of Dr. Carter's treatment of the Veteran (with no indication that the outstanding records are limited to the single December 2010 report), and as the treatment records from Dr. Carter may be relevant to a number of issues on appeal, VA must attempt to obtain the complete relevant medical records outstanding.  

The issues of service connection for gout on de novo review, the petitions to reopen claims of service connection for a torn rotator cuff of the left shoulder and for compensation for lumbosacral spine disability under 38 U.S.C.A. § 1151, and the entitlement to increased ratings for postoperative cervical disc disease and right knee DJD must be remanded for completion of actions to fulfill the VA's duty to assist the Veteran in obtaining the outstanding pertinent private medical evidence.  The evidence that the Veteran's attorney apparently actually attempted to submit but which is not currently in the record must be secured for the record, along with the broader private medical evidence identified by the Veteran's submissions.

Additionally, the Board observes that the claims-file includes a copy of a January 1994 Social Security Administration (SSA) decision awarding disability benefits.  VA has a duty to assist the appellant in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Although there are some medical records apparently associated with that decision in the claims-file, it is currently not clear whether the claims file contains the complete pertinent contents of the Veteran's SSA file or that VA has made an attempt to obtain the SSA file.  SSA records are constructively of record, and VA is obligated to obtain such records unless it is found that they would not be relevant.  As the Board cannot conclude that the records would not be relevant to the remaining issues, they must be sought.  During the processing of this remand, the RO shall have the opportunity to obtain the Veteran's records in the custody of the SSA.

Outstanding Private Medical Evidence Relevant to TMJ and Broken Teeth Issues

Furthermore, the December 2012 brief cited private medical records (reportedly dated in June and August 2006) Dr. Waller and Dr. Carter as pertinent to the petition to reopen the claim for service connection for TMJ with new and material evidence.  Again, the cited attachments to this brief are not associated with the claims-file; review of the claims-file does not otherwise reveal any copies of the cited private medical records in the claims-file.  Remand of this issue is necessary to obtain the outstanding private medical records cited by the Veteran's attorney as new and material evidence for the TMJ issue as well as any additional outstanding private medical records pertaining to the issue.

As the Veteran's claim of service connection for broken teeth features the Veteran's contention that his broken teeth share a common etiology with the TMJ, the issues appear to be intertwined and the pending development required for the TMJ issue appears reasonably likely to be pertinent to the broken teeth issue.  Thus, the Board shall defer adjudication of the broken teeth issue pending completion of the necessary development on remand.

Increased Rating for Depressive Disorder prior to April 2011

Among the and cited attachments to the December 2012 brief by the Veteran's attorney is a June 2009 private psychiatric evaluation prepared on referral by the  attorney for the purpose of developing evidence in support of an increased rating for depressive disorder for the period prior to April 2011.  This June 2009 private psychiatric evaluation from the VCU Center for Psychological Services and Development was later added to the record as an attachment to another brief submitted in October 2013; it appears that this was the earliest submission of the June 2009 report to the record (it does not appear to have been available for review prior to the October 2013 submission).  The most recent SSOC addressing the rating for depressive disorder was issued in September 2013; no SSOC has addressed the June 2009 private psychiatric evaluation (which is relevant to the depressive disorder rating issue).

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or in an SSOC, it must prepare a SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. §  19.31 unless the additional evidence is duplicative or is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  The Board finds that the depressive disorder rating issue must be remanded for readjudication by the AOJ with consideration of all relevant evidence received since the September 2013 SSOC.

Rating for Pseudofolliculitis Barbae

Regarding the claim for an increased rating for pseudofolliculitis barbae, the December 2012 brief asserts that the Veteran's service-connected skin pathology is treated with constant or near-constant systemic therapy; the brief specifically asserts that the Veteran currently treats the skin pathology with the topical corticosteroid Fluocinonide and argues that this treatment should be considered "systemic therapy".  The December 2012 brief cites a "December 2006 Dermatology Report" (listed as Attachment K to the brief) and additionally a "Dr. Tompkins 2006 diagnosis of PFB" (listed as Attachment N to the brief).  It appears that the cited 2006 evidence was intended to be submitted as an attachment but the attachments have not been received.  The Board has found that the VA medical treatment records in the record include a December 2006 dermatology report, which may be one of the reports referred to by the Veteran's attorney, but this is not entirely clear because the December 2006 VA report of record only discusses treatment of the skin with Chloramphenicol/Lidex and does not mention the Fluocinonide treatment cited in the December 2012 brief (the Board observes that the medications do not appear to interchangeable generic forms of the same medication).  The arguments and references to medical evidence pertaining to the skin issue in the December 2012 brief suggest that pertinent medical evidence outstanding includes evidence relevant to the skin issue, including records from Dr. Tompkins.

Further analysis of the Veteran's arguments asserting that the details of his service-connected skin pathology meet the criteria for higher ratings, including his arguments as to which Diagnostic Code applies and whether he received "systemic therapy" cannot adequately proceed without review of the evidence cited by the Veteran and other identified evidence outstanding.  

Service Connection for Gout

As discussed above, the Board has reopened the claim of service connection for gout, now claimed as secondary to a service-connected right knee disability.  The Veteran has pointed to medical treatise information suggesting that gout near a specific joint may be etiologically linked to injury to the joint, and the Veteran argues that gout in his right lower extremity may be linked to his service-connected right knee disability.  The record does not include a medical opinion addressing the etiology of the Veteran's gout.  Accordingly, a remand for a VA examination to secure such medical opinion is necessary.

TDIU

The issue of entitlement to a TDIU rating prior to April 20, 2011 is inextricably intertwined with other issues being remanded at this time.  Final appellate review of the TDIU issue must be deferred until development and adjudication of the intertwined issues is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran and his attorney to clarify his intentions regarding the instant appeal by indicating for each disability on appeal whether it is claimed to have been incurred in service (raising a service connection claim) or resulted from postservice VA medical treatment (a claim for compensation under 38 U.S.C.A. § 1151).  Advise him that if he wishes to withdraw any service connection issue formally on appeal (and particularly any intended to be a claim for compensation under 38 U.S.C.A. § 1151), he must expressly do so in writing.  Afford the Veteran and his attorney opportunity to respond.

2.  The RO should obtain from SSA copies of the records upon which the Veteran's January 1994 disability award was based (unless the RO makes a formal determination that the SSA records in the claims-file constitute the complete set available from the SSA pertaining to this Veteran).  If such records are unavailable, the reason for their unavailability must be explained for the record.

3.  The RO should review the record and ensure compliance with all VCAA notice and assistance requirements with respect to the issues remaining on appeal.  The RO must notify the Veteran and his representative that although the December 2012 brief from his attorney cites a significant volume of attached evidence, the cited attachments have not been received and are not in the record.  The RO should afford the Veteran and his attorney opportunity to re-submit the attachments/evidence that apparently accompanied the December 2012 brief.

4.  The RO should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for each disability on appeal, and to provide the authorizations necessary for VA to obtain all outstanding records of any such private evaluations or treatment he has received (to specifically include from Drs. Carter, Waller, and Tompkins).  The RO should secure for the record copies of the complete clinical records of all evaluations and treatment from the providers identified.  The RO should specifically secure the updated records of all VA treatment the Veteran has received for the disabilities remaining on appeal from September 2013 to the present.  If a private provider does not respond to a VA request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure private records are received.

5.  The RO should also arrange for examination of the Veteran by an appropriate physician to determine the likely etiology of his gout.  The record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

Please identify the likely etiology for the Veteran's gout.  Specifically, is it at least as likely as not (a 50% or greater probability) that such (a) was incurred in (other otherwise etiologically linked to) the Veteran's active duty service; or (b) is etiologically linked (through causation or aggravation) to his service-connected right knee disability?  In answering this question, please specifically address the Veteran's contentions that gout in his lower right extremity has been caused or aggravated by his right knee injury in service, including the Veteran's citation of medical treatise information from gouteducation.org and the Mayo Clinic (suggesting that gout is more likely to manifest at a joint with a history of injury).

The examiner must explain the rationale for all opinions.

6.  After completion of the above and any further development suggested by the expanded record or deemed necessary, the RO should review the record and readjudicate the claims remaining on appeal (ensuring that all inextricably intertwined claims are appropriately adjudicated).  If any claim remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


